DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 01 June 2022 has been entered in full.  Claims 1-15, 20, 29, 38, and 47 are canceled.  Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 16-19, 23-28, 32-37, 41-46, 50, and 51 under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. as set forth at pp. 3-9 of the previous Office action (mailed 07 December 2021) is withdrawn in view of the amended and canceled claims (received 01 June 2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-19, 21-28, 30-37, 39-46, and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015; effectively filed 24 June 2014).  The rejection is maintained for the reasons set forth at pp. 9-12 of the previous Office action (mailed 07 December 2021) and for the reasons discussed below.
Please note that the previous Office action (mailed 07 December 2021) contained a typographical error in the document number for Zhang et al.  The correct document number for Zhang et al. is U 2015/0057255 A1.
Applicant’s arguments (pp. 9-12, remarks received 01 June 2022) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the claims require administration of both an anti-human IL-31RA antibody and a topical steroid or topical calcineurin inhibitor.  Applicant characterizes Zhang as being limited to teaching combination therapies including IL-31 antagonistic antibodies or topical steroids or topical calcineurin inhibitors, each in combination with the preferred agent serlopitant, but not with each other.  Applicant urges that Zhang does not suggest combining anti-IL-31 antibodies with topical steroid/calcineurin inhibitor.
This has been fully considered but is not found to be persuasive.  While Zhang clearly teaches serlopitant as its preferred agent, it does indeed teach combinations including both an IL-31 antagonistic antibody and a topical steroid or calcineurin inhibitor.  See [0091] which states that serlopitant can be used alone or in combination with one or more additional antipruritic agents.  See also [0099], which uses the same phrase, followed by reference to calcineurin inhibitors at [0106], steroids at [0109], and antagonistic antibodies of IL-31 at [0113].  It is noted that the instant claims recite open claim language and do not exclude serlopitant from the agents that may be administered.  
Applicant argues that Kuramochi discusses hypothetical formulations, routes of administration, and doses for anti-NR10 antibodies at col. 41-42.  Applicant urges that antibodies can be administered intravenously, intramuscularly, or subcutaneously.  Applicant concludes that Kuramochi fails to indicate a preferred route, and that the skilled artisan would have to experiment to determine such.
This has been fully considered but is not found to be persuasive.  The claims require subcutaneous administration of the recited antibody.  Kuramochi expressly teaches subcutaneous injection as one of a few number of acceptable administration routes.  There is no legal requirement under 35 U.S.C. 103 for the prior art to point to one of the alternatives as the preferred alternative.  Please see MPEP § 2123, which states:

    PNG
    media_image1.png
    695
    1085
    media_image1.png
    Greyscale

Therefore, the fact that the reference does not disclose or suggest the claimed limitation as the preferred embodiment but rather as an equal alternative is not fatal to the instant rejection.
	Applicant argues that Kuramochi’s disclosure about dosage ranges at col. 42 is far too broad to motivate the skilled artisan to select 1 mg/kg or 0.5-1.5 mg/kg as recited in the claims.  Applicant disagrees with the previous Office action’s comment that Kuramochi discusses how dosages should be optimized.  Applicant quotes from Kuramochi at col. 41 that administration methods can be properly selected according to the patient’s age and condition, but stresses that Kuramochi provides no guidance on how age and condition can affect dosage.  Applicant concludes that the skilled artisan would have to test every possible dose within Kuramochi’s disclosed range and also for every parenteral route of administration suggested by Kuramochi.  Applicant contends that such a disclosure does not constitute a finite number of solutions that is legally required to establish obviousness.
This has been fully considered but is not found to be persuasive.  Kuramochi points to a dosage of 1 mg/kg for intravenous administration (col.70), and a range including 1 mg/kg at col. 41 for all administration routes.  Furthermore, Kuramochi explicitly suggest optimizing the administration methods.  The instant application does not provide evidence of unexpected results tied to the recited dosage and administration route.  Accordingly, optimizing the dosage and route to what is recited in the claims would have been obvious based on Kuramochi’s disclosure and the express direction to optimize dosage and administration routes.  Optimization of ranges is considered well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES:

    PNG
    media_image2.png
    770
    1101
    media_image2.png
    Greyscale

Applicant argues that Kuramochi’s disclosure of 1 mg/kg at col. 70 pertained to pharmacokinetics and not therapeutic efficacy, and that the skilled artisan would not interpret the disclosure as suggesting the recited dosage, therapeutic agent, and administration route.
This has been fully considered but is not found to be persuasive.  The recited dose of 1 mg/kg is in the middle of the therapeutically effective range taught by Kuramochi at col. 41-42, and was shown to have acceptable pharmacokinetic properties.  Again, there is no evidence that the recited dosage is critical or is tied to unexpected results.  In view of Kuramochi’s teachings of dosage range and optimization, the recited dosage is not sufficient to support patentability of the claimed subject matter over the prior art.
Applicant concludes that Kuramochi combined with Zhang fails to provide the motivation to the skilled artisan to select the recited anti-IL-31RA antibody, to administer it subcutaneously at the recited dose, and also administer a topical steroid or calcineurin inhibitor, given the allegedly many alternatives taught by Kuramochi and the alleged failure of Zhang to teach combining IL-31 antibodies with steroid/calcineurin inhibitor with each other rather than with serlopitant.  Applicant urges that there would have been no reasonable expectation of successfully treating or reducing the incidence of a symptom of atopic dermatitis therewith.
This has been fully considered but is not found to be persuasive.  Kuramochi clearly teaches the claimed antibody as one that antagonizes IL-31 receptor, and that such is useful to treat or reduce symptoms of atopic dermatitis.  A range of doses, subcutaneous administration, and express suggestion to optimize the administration methods is also clearly provided by Kuramochi.  Zhang clearly teach combination therapies for treating atopic dermatitis which comprise an IL-31 antagonistic antibody, topical steroids, and topical calcineurin inhibitors together with serlopitant (which is not excluded by the instant claims).  Zhang also speak to optimization of dosing schedules at [0048] and [0148].  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the method of treating symptoms of atopic dermatitis (pruritus and sleep disturbance) in a patient, the method comprising administering to the patient a dose of an IL-31 antagonist by optimizing the dosage to arrive at the dosage recited in the instant claims as suggested by Kuramochi et al. and further by administering a topical steroid or topical calcineurin inhibitor as taught by Zhang et al. with a reasonable expectation of success. The motivation to do so would have been apparent from the teachings of Zhang et al., who teach the usefulness of such topical treatments in combination with IL-31RA antagonists. As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/988,554:
Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-7 and 18-32 of copending Application No. 16/988,554 (reference application) in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015; effectively filed 24 June 2014) for reasons of record. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 8,431,127 B2:
	Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,431,127 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.
US 8,575,317 B2:
	Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,575,317 B2 in view of Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.

US 9,028,821 B2:
	Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,028,821 B2 in view of Kuramochi et al. (US 8,575,317 B2; issued 05 November 2013) and Zhang et al. (US 2015/0057255 A1; published 26 February 2015, effectively filed 24 June 2014) for reasons of record.

US 10,544,227 B2:
	Claims 16-19, 21-28, 30-37, 39-46, and 48-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,544,227 B2 for reasons of record.

Applicant requests (p. 13, remarks received 01 June 2022) that the double patenting rejection be held in abeyance until all other issues of patentability are resolved.  This has been fully considered but is not found to be persuasive.  Applicant’s attention is respectfully directed to M.P.E.P. § 804(I)(B)(1), which states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)

Accordingly, the rejections are maintained and expressly not held in abeyance.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
06 June 2022